..fD,::;:,,•

       A-0 WB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I



                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                              JUDGMENT IN A CRIMINAL CASE
                                            V.                                    (For Offenses Committed On or After November I, 1987)


                      Carmelo Santiago Salazar-Tomas                              CaseNumber: 3:19-mj-23171

                                                                                  Jeremy D Warren
                                                                                 Defendant's Attorney
                                                                                                        ,----------~
       REGISTRATION NO. 88011298                                                                                   FILED
       THE DEFENDANT:
        IZI pleaded guilty to count( s) 1 of Complaint                                                              AUG O8 2019
                                                 -----"-------------+------------
        •      was found guilty to count(s)                                                  CLERK, u.s 011,TRJCT co
               after a plea of not guilty.                                                BY        N DIS''R,CT OF tAUFORNIA
               Accordingly, the defendant is adjudged guilty of such count(s), which invomi"!brnffl:r:JWi:rm:-offense(~};•u:::_,

       Title & Section                    Nature of Offense                                                        Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                              1

        D The defendant has been found not guilty on count(s)
                                          -------------------
        •      Count( s)
                           ------------------
                                              dismissed on the motion of the United States.

                                                   IMPRISONMENT

                                     07
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a terrn

                                     [J    TIME SERVED                         • ________ days
        IZl    Assessment: $10 WAIVED          IZl Fine: WAIVED
        IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the    defendant's possession at the time of arrest upon their deportation or removal.
        D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, August 8, 2019
                                                                               Date of Imposition of Sentence

                        1i~7 ✓
                 1· 't L ~
       Received ---.e-~•-~'-----
                     DUSM
                                                                                HM'
                                                                               HONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                  3:19-mj-23171
